DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2-7, 9-13, 15-19, 21-31, 33, 34, 36, 37, 39-48, 50-60, 62-69, 71, 73-123, 125-146, 149-158, 160-164, 167-193, 196-204, 206-208, 210-212, 214, 215, 217 and 218 have been canceled.  Claims 1, 8, 14, 20, 32, 35, 38, 49, 61, 70, 72, 124, 147, 148, 159, 165, 166, 194, 195, 205, 209, 213 and 216 are pending and examined on the merits.


Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

	Applicants attention is directed to pages 8, 11, 16, 20, 21, 36, 49, 105, 106, 114, 115, 131, 132, 133, 134, 135, 140, 141, 142, 143, 144, 145 and 150. 

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application No.62/575,179 and 62/466,761, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claims 147, 148, 159, 165, 166, 194 and 195 require a therapeutic composition comprising a Sindbis virus, a polynucleotide and a viral vector comprising a polynucleotide encoding  an immune checkpoint protein.  Applications 62/575,179 and 62/466,761 provide a written description of therapeutic compositions comprising a polynucleotide encoding immune checkpoint inhibitors.  Neither of 62/575,179 nor 62/466,761 provide a written description of the required immune checkpoint proteins or molecules.  Thus, the effective priority date for claims 147, 148, 159, 165, 166, 194 and 195 is not extended to the provisional applications but will be considered to be commensurate with PCT/US2018/020985, filed 3-05-2018. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 requires that the subject is administered  the combination of claim 1.  Claim 1 requires that the combination comprises a Sindbis virus encoding an NY-ESO-1 polypeptide or a fragment thereof an anti-PD-1 antibody or an anti-CTLA-4 antibody.  Thus, the requirement for a checkpoint inhibitor in claim 14 fails to further limit claim 8 which requires an anti-PD-1 antibody or an anti-CTLA4 antibody in addition to the NY-ESO-1 polypeptide or a fragment thereof .  Further, claim 14 fails to include all the limitations of claim 8 because claim 8 is  limited to an anti-PD-1 antibody or an anti-CTLA4 antibody in contrast to claim 14 which encompasses the broad genus of checkpoint inhibitors.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8, 14, 20, 32, 35, 38 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(A) It is unclear if the “combination therapeutic” of claim 1 refers to the Sindbis virus and an anti-PD1antibody as a separate entity from the Sindbis virus or anti-CTLA4 antibody as a separate entity from the Sindbis virus, or if applicant intends the “combination therapeutic” of claim 1 to be a Sindbis virus encoding both of a NY-ESO-1 polypeptide or fragment thereof, and also encoding an anti-PD-1 antibody or anti-CTLA-4 antibody.  For purpose of examination, both alternatives will be considered. 
(B) It is unclear if “two or more epitopes of one or more tumor associated antigens” recited in claims 20, and 70 and the “three or more epitopes” and “eight or more epitopes” recited in claims 32 and 35, respectively encompasses a single epitope from 2, 3 or 8 tumor antigens, or if 2 or more epitopes is required from each tumor antigen or 3 or 8 tumor epitopes are required from each tumor antigen in claims 32 and 35. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 32, 35, 38, 49, 61, 70, 165, and 166 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a polynucleotide encoding an alpha virus genome or an alpha virus envelope protein, does not reasonably provide enablement for a polynucleotide encoding an alphavirus structural protein or a fragment of an alphavirus structural protein.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claims 20, 32, 35, 38, 49, 61, 70, 165, and 166 are broadly drawn to encompass polynucleotides encoding any fragment of any alphavirus protein.  Kelly et al (Recent Patents on Anti-Cancer Drug Design, 2007, vol. 2, pp. 159-166) teach that the Alphavirus genome is single stranded RNA, wherein the 5’ two thirds of the genome encodes the non-structural proteins, while the 3’ one third encodes the viral structural proteins (page 159, first paragraph under “Alphavirus Genome and Replication”).  Kelley et al teach that the non-structural proteins translated directly from the positive strand RNA genome for the viral replicase (page 159, second column, lines 6-8 of the first full paragraph).  Kelley et al teach that the sub-genomic 26S RNA encodes the structural proteins of the virus which are translated as a polyprotein NH2-C-p62-6k-E1-COOH wherein the capsid protein comprises two distinct domains: the C-terminal domain which functions as a serine protease and the N-terminal domain contains sequences involved in RNA binding (pages 159-160, bridging paragraph). 
The specification teaches that:

Sindbis viral envelope structural proteins can pseudotype other viral vectors, such as lentivirus, retrovirus and Vesicular Stomatitis virus (VSV) to improve their targeting capabilities and increase virion stability. In particular, the Sindbis-ZZ protein, designed to contain the Fc binding domain of S. aureus protein A inserted into the E2 envelope protein (U.S. Pat. No. 6,432,699), is useful in conjunction with cell surface specific antibodies for redirecting the targeting of SV and other vectors.

Sanders (Current Opinion in Biotechnology, 2002, Vol. 13, pp. 437-442, reference of the IDs filed 12-4-2020) teaches that pseudotyped viruses  have one or more structural proteins that are not encoded by the nucleic acid carrier of the virus (page 437, lines 1-3 under “Introduction”) and that common current usage in the gene-transfer field dictates that the pseudotyped virus has an outer shell wherein the envelope proteins of an enveloped virus or the capsid proteins of a non-enveloped virus originate from a virus that differs from the source of the genome and the genome replication apparatus (page 437, lines 8-13 under “Introduction”).  Sanders teaches that in the case of enveloped viruses, the mechanism of genome packaging normally demands that the matrix, capsid/nucleocapsid proteins come from the same virus as the genome (page 437, lines 13-16 under “Introduction”).  Sanders teaches that pseudotyped vectors can alter the tropism of the virus which can expand or restrict the target cells which are of experimental interest (page 437, lines 2-8 under “Why pseudotype?”).  Sanders teaches that a pseudotyped vector can have an altered stability or interaction with the host immune system that increases its efficacy (page 437, lines 8-11). 
Claims 20, 32, 35, 38, 49, 61, 70, 165 and 166 encompass a polynucleotide encoding either the entirety of an alphavirus genome, any alphavirus protein, or a fragment of any alphavirus protein not restricted by maintaining any particular function of the protein.  When given the broadest reasonable interpretation, an “alphavirus protein or fragment thereof” includes any structural protein, such as capsid or envelope proteins, any non-structural proteins and any size fragment of any of said proteins, structural or non-structural.  
The specification teaches only pseudotyping with alphavirus envelope proteins.  The specification fails to teach or suggest pseudotyping with alphavirus capsid proteins or pseudotyping with alphavirus non-structural proteins.  The specification does not provide any guidance as to the characteristics of the resulting virus psuedotyped with fragments of any of the structural or non-structural alphavirus proteins. The scope of the claims must be commensurate with the scope of enablement set forth.  Given the lack of any teachings or guidance regarding the broadly claimed polynucleotide encoding an alphavirus protein or a fragment thereof, one of skill in the art would be subject to undue experimentation in order to make and use the polynucleotide or the virus comprising the polynucleotide.

Claims 1, 8 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a combination therapeutic composition comprising a Sindbis virus encoding a NY-ESO-1 polypeptide or a HLA binding fragment thereof and an anti-PD-1, anti-CTLA4 antibody or checkpoint inhibitor, does not reasonably provide enablement for a combination therapeutic composition comprising a Sindbis virus encoding a NY-ESO-1 fragment thereof and an anti-PD-1, anti-CTLA4 antibody or checkpoint inhibitor.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to  make and use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claims 1, 8 and 14 are broadly drawn to encompass a Sindbis virus encoding a fragment of NY-ESO-1.  Alexander et al (WO99/53938) teach fragment of NY-ESO-1 of nine or ten amino acids in length that bind to HLA proteins and are candidates for provoking a CTL response in a patient with the allele corresponding to the disclosed HLAs if said patient had a CTL or CTL precursor recognizing the fragment in the context of the appropriate HLA (pages 18-19, under Example 13 and page 20, lines 16-19), in addition to nonamers, decamers or undecamers having the core sequence of SEQ ID NO:14 (page 27, lines 8-16).  Alexander et al also teach six peptides of NY-ESO-1 which bind to HLA-DR53 which presumably activate helper T lymphocytes (page 22, lines 1-16).
The instant claims are broadly drawn to any fragment of any length of the NY-ESO-1 polypeptide.  When given the broadest reasonable interpretation, the claims encompass fragments that do not bind to an HLA molecule.  The specification fails to provide any teachings or guidance for how to use the Sindbis virus encoding any fragment of NY-ESO-1 without an expectation that the encoded fragment would bind to HLA and potentially evoke a CTL or HTL response.  This one of skill  in the art would be subjected to undue experiment in order to make and use the broadly claimed methods. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 165, 166 and 194 are rejected under 35 U.S.C. 102(a)(2) and 35 U.S.C. 102(a)(1) as being anticipated by Albershardt et al (WO2017/083291) as evidenced by the abstract of Smothers et al (Annals of Oncology, 2013, Vol. 24, Suppl. 1, Abstract No. LO2.04).
Claim is 165 is drawn in part to a polynucleotide encoding an alphavirus protein or a fragment thereof a cognate ligand binding portion of an immune checkpoint molecule. 
Claim 166 specifies that the cognate  ligand binding proteins fused to an immunoglobulin hinge region and heavy chain constant domain.
Claim 194 is drawn in part to a viral vector pseudotyped  with one or more alpha virus envelope proteins wherein the viral vector comprises a polynucleotide encoding a cognate ligand binding portion of an immune checkpoint molecule.
Albershardt et al disclose a lentiviral vector particle comprising: a lentiviral vector genome comprising a polynucleotide sequence encoding IL-12, wherein the viral vectors are pseudotyped with an envelope glycoprotein derived from an Arbovirus, wherein the Arbovirus is Sindbis virus (page 11, lines 19-22 and page 13, line 28 to page 14, line 12).  Albershardt et al disclose that the inventive retroviral vectors encode  Il-12 and other sequences of interest including immunostimulatory molecules (page 34, lines 22-25).  Albershardt et al disclose that the immunomodulatory molecule encoded by the inventive vectors expressing Il-12 include AMP-224 (page 43, line 27).  The abstract of Smothers et al provides evidence that AMP-224 is a fusion protein of the extracellular domain of  PD-L2 with the Fc region of human IgG.  Thus, the pseudotyped retroviral vector encoding Il-12 and an immunomodulatory molecule comprising AMP224 meets the limitations of a viral vector comprising a polynucleotide encoding a cognate ligand binding portion of an immune checkpoint protein in claims 194, because PD-L2 is a natural ligand of PD-1.  The vector pseudotyped by Sindbis virus and encoding AMP-224 also meets the limitations of claims 165 and 166 because Sindbis is an alphavirus and the lentiviral vector particles encode envelope proteins of the Sindbis virus, which meet the limitation of fragments of an alphavirus required in claim 165 (page 14, lines 13-20, and page 14, line 29 to page 15, line 1).  The portion of PD-L2 portion of the AMP-224 fusion protein meets the limitation of the cognate ligand binding portion of an immune checkpoint molecule in claim 165.  The fusion of PD-L2 to Fc meets the limitation of claim 166 requiring a ligand binding portion of an immune checkpoint protein fused to an Ig hinge region and a Ig heavy chain constant region. 

Claim 165 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno et al (US 2013/0251744).
Ueno et al disclose a polynucleotide encoding a full length human CTLA4, an immune checkpoint molecule, introduced into a viral vector fused with Venezuelan equine encephalitis virus structural polypeptide (paragraph [0131]).  Ueno et al disclose that Venezuelan equine encephalitis virus is an alphavirus and that structural proteins are either capsid and/or envelope proteins, wherein the envelope proteins can be E3, E2, 6K and E1 (paragraph [0028]).  Thus, the disclsoure of Ueno et al meets the limitation of a polynucleotide encoding an alphavirus protein or fragment thereof  and an immune checkpoint molecule in claim 165.

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20, 32, 35, 38, 61, 70, and 124  are rejected under 35 U.S.C. 103 as being unpatentable over Albershardt et al (WO2017/083291), Fikes and Sette (Expert Opinion on Biological Therapy, 2003, Vol. 3, pp. 985-993, reference of the IDS filed 12-04-2020), Aurisicchio et al (OncoImmunology, 2014, Vol. 3, e77529, reference of the IDS filed 12-04-2020) as evidenced by Molloy et al (Journal of Biological Chemistry, 1992, Vol. 267, pp. 16396-16402), and Kelly et al (Recent Patents on Anti-Cancer Drug Discovery, 2007, Vol. 2, pp. 159-166).
Claim 20  is drawn to a polynucleotide encoding an alphavirus protein or fragment thereof and two or more epitopes of one or more tumor antigens, wherein each epitope is separated by an enzyme cleavage site.  Claims 32 and 35 require the polynucleotide encodes three or more epitopes or eight or more epitopes off the one or more tumor antigens.  Claim 38 specifies that the enzyme cleavage site in claim 20 is a serine protease site. 
Claim 61 is drawn to a viral vector comprising the polynucleotide of claim 20, wherein the viral vector is an alphavirus, a lentivirus or a retrovirus.  Claim 70  requires that the viral vector of claim 61 is capable of eliciting an immune response against a tumor or cancer expressing the two or more epitopes of one or more tumor associated antigens following administration to a subject. 
Claim 124 is drawn to a viral vector psuedotyped with one or more alphavirus envelope proteins,  wherein the viral vector comprises a polynucleotide encoding two or more epitopes comprising 5-30 amino acids of a tumor associated antigen, wherein each epitope is separated by an enzyme cleavage site. 
Albershardt et al teach a lentiviral vector particle comprising: a lentiviral vector genome comprising a polynucleotide sequence encoding IL-12, wherein the viral vectors are pseudotyped with an envelope glycoprotein derived from an Arbovirus, wherein the Arbovirus is Sindbis virus (page 11, lines 19-22 and page 13, line 28 to page 14, line 12).  Albershardt et al teach that the inventive retroviral vectors encode  Il-12 and other sequences of interest including antigens of interest (page 34, lines 22-26), wherein the antigens of interest include tumor-associated antigens (page 37, line 19 to page 38, line 19). The Sindbis pseudotyped lentiviral vector partially meets the limitation of claim 20 in that the polynucleotide comprising the lentiviral genome encodes envelope proteins of an  alphavirus and a tumor associated antigen. 
Albershardt et al do not teach that said polynucleotide  comprises two or more epitopes of one or more tumor associated antigens wherein each epitope is separated by an enzyme cleavage site; or that the polynucleotides encodes three or more or eight or more epitopes, wherein the cleavage site is a serine protease cleavage site, or that the polynucleotide encodes both the two or more epitopes and the checkpoint inhibitor molecule, or a Sindbis pseudotyped viral vector comprising a polynucleotide encoding  two or more epitopes of 5-30 amino acids of a tumor associated antigen wherein each epitope is separated by an enzyme cleavage site..
Fikes and Sette teach that targeting a T cell response against a single tumor associated antigen can promote tumor regression and sustain disease free survival but that antigen loss can occur when a single T cell specificity is generated by immunotherapy (page 986, first column, lines 1-4 of the bottom paragraph).  Fikes and Sette teach that due to the problem of antigen loss, the targeting of multiple tumor associated antigens is an important principle for the design of vaccines (page 986, first column, lines 5-6 of the bottom paragraph).  Fikes and Sette point out that several tumor associated antigens are known to be expressed in a significant percentage of NSCLC, colon, breast and ovarian cancers (page 986, bridging sentence between first and second column). Fikes and Sette teach that immunization with defined T cell epitopes is an improvement over the use of immunization using a whole protein (page 986, second column, lines 9-10 under the heading of “Epitope analogues and their utility…”).  Fikes and Sette teach that genetically encoded strings of epitopes can be optimized to induce broad, epitope specific immune responses that are superior to whole gene vaccines (page 987, second column, lines 9-14 under the heading of “Epitope delivery”).  Fikes and Sette teach that the ultimate objective is to deliver  multiple HLA supertype epitopes from each of several tumor associated antigens (page 987, second column, lines 18-20 under the heading of “Epitope delivery”).  Fikes and Sette point out that the tumor antigens of CEA, p53, Her2, Mage-A2 and Mage-A3 are targeted in the multi-epitope vaccine of EP-2101 which uses the actual peptides rather than a nucleic acid encoding the peptides (page 989, Table 3, first paragraph under the heading “Clinical studies with EP-2101…”).  Fikes and Sette teach that the EP2101 vaccine comprises nine synthetic peptides which are HLA-A2 binding peptides (page 989, second column, lines 1-6) and is being tested in clinical trials (page 989, second column, lines 9-26).  Fikes and Sette teach that although considerable progress has been made in refining immunization strategies using multiple synthetic peptides, the product development of vaccines would be greatly simplified if vaccines comprising a large number of epitopes could be delivered as one or a few chemical entities (page 987, lines 1-9 under the heading “Epitope delivery”).  Fikes and Sette teach that issues related to optimizing genetic vector design include the efficiency with which an epitope is generated through intracellular processing (page 990, lines 15-16 and 31 under the heading “Genetic vaccine design and optimization”). 
Aurisicchio et al teach a minigene scaffold for therapeutic cancer vaccines wherein multiple T cell epitopes are connected by furin sensitive linkers (title and abstract).  Aurisicchio et al teach the advantages of immunization with epitopes include the selection of non-immunodominant epitopes with reduced frequency of negative thymic selection in order to avoid ineffective epitopes within a whole protein antigen, wherein the ineffectiveness is due to immune tolerance and thymic ablation (page 2, second column, lines 10-19).  Aurisicchio et al teach a furin-specific cleavage site placed between each epitope are more efficacious than proteasome-dependent cleavage sites for epitope modified minigenes (page 7, first column, lines 18-20). Aurisicchio et al teach that furin is the endogenous enzyme in the trans-Golgi compartment of the secretory pathway (page 6, first column, lines 1-4 of the bottom paragraph).  Molloy et al provide evidence that furin is a serine endoprotease (Title).
Kelly et al tech that cleavage of the envelope proteins of alphaviruses occurs post-translationally in the trans-Golgi compartment (page 160, first column, lines 19-20).
It would have been prima facie obvious to provide a polynucleotide encoding an alphavirus protein or fragment thereof and two or more epitopes of multiple tumor antigens, such as the antigens used in the EP2101 vaccine, wherein each epitope is separated by a furin cleavage site for incorporating into a viral vector comprising the genome of a lentivirus or retrovirus, thus meeting the limitations of claim 61, and the limitations of claim 124 regarding the or more TAA epitopes separated by an enzyme cleavage site, and claims 20, 32, 35 and 38 drawn  to the polynucleotide. One of skill in the art would have been motivated to do this by the teachings of Albershardt et al on retroviral vectors including lentiviruses which encode  Il-12 and other sequences of interest including tumor-associated antigens.  One of skill in the art would have been motivated make the polynucleotide of Albershardt et al encoding the nine synthetic peptides discussed by Fikes and Sette to be present in the EP2101 vaccine because the EP2101 vaccine is taught by Fikes and Sette to be in clinical trials, and because  Fikes and Sette teach the advantage of developing a vaccine comprising one or two components relative to a vaccine comprising multiple components, such as the EP2101 vaccine.  This one of skill in the art would understand that the single polynucleotide encoding multiple tumor antigens an IL-12 in vivo is a single component, versus the EP2101 peptide vaccine has nine synthetic peptides, a CD+4 helper peptide and adjuvant.  
Regarding claim 70, one of skill in the art would understand that there was a reasonable probability of the viral vector of claim 61 to elicit an immune response against a tumor of cancer expressing a single epitope of the one or more tumor associated antigen following admisntration because Fikes and Sette teach that in preclinical in vivo studies using the pooled  multi-epitopes in EP-2101, the CTL responses to the combination of peptides  were comparable to the CTL response to each peptide alone (page 989, second column, lines 27-32) and resulted in a broad  CTL response (page 989, second column, lines 32-34).
Regarding claim 124, and the requirement that the epitopes comprise 5-30 amino acids of a tumor associated antigen, Fikes and Sette teach that peptides for human CD+8 T cell epitopes range in length from 7 to 14 amino acids, but are typically 9 or 10 amino acids in length  and are presented by MHC class I molecules which are capable of triggering the cytolytic activity of the CTLs recognizing the peptide in the context of MHC-I (first paragraph on page 9).  Thus, it would have been prima facie obvious prior to the effective filing date to use peptides derived from TAA of between 7-14 amino acids in length wherein said peptides are predicted to bind to MHC I based on what is well-known in the art about peptide binding to MHC-I  and which is summarized in the teachings of Fikes and Sette. 
One of skill in the art would have been motivated to separate each of the epitopes by a furin cleavage site in light of the teachings of Aurisicchio et al that a furin-specific cleavage site placed between each epitope is more efficacious than proteasome-dependent cleavage sites between each epitope and the teachings of Aurisicchio et al teach that furin is the endogenous enzyme in the trans-Golgi compartment of the secretory pathway in light of the further teachings of Kelley et al that cleavage of the envelope proteins of alphaviruses occurs post-translationally in the trans-Golgi compartment. One of skill in the art would have had reasonable expectation of success that a polynucleotide comprising envelope proteins of an alpha virus and tumor specific epitopes separated by furin cleavage sites would be efficiently cleaved by furin in the trans-Golgi compartment.  

Claims  20, 32, 35, 38, 49, 61, 70, and 124 are rejected under 35 U.S.C. 103 as being unpatentable over Albershardt et al, Fikes and Sette, Aurisicchio et al, Molloy et al  and Kelly et al as applied to claims 20, 32, 35, 38, 61, 70, and 124 above, and further in view of the abstract of Smothers et al (Annals of Oncology, 2103, Vol. 24, supplement, abstract no. L02.04) and the abstract of Quetglas et al (Cancer Research, 2015, Vol. 75, No. 15, suppl. 1, abstract no. 281).
Claim 49 requires that the polynucleotide of claim 20 encodes one or more checkpoint inhibitor molecules.
The combined teachings of Albershardt et al, Fikes and Sette, Aurisicchio et al, Molloy et al  and Kelly et al render obvious the limitations of claim 20 with respect to the polynucleotide encoding  envelope proteins of an alpha virus and two or more epitopes of one or more tumor associated antigens separated by furin cleavage sites.  Albershardt et al also teach that the inventive retroviral vectors encode  Il-12 and other sequences of interest including immunostimulatory molecules (page 34, lines 22-25).  Albershardt et al teach that the immunomodulatory molecule encoded by the inventive vectors expressing Il-12 include AMP-224 (page 43, line 27).  The abstract of Smothers et al provides evidence that AMP-224 is a fusion protein comprising the extracellular domain of  PD-L2 with the Fc region of human IgG.  Thus, the pseudotyped retroviral vector encoding Il-12 and an immunomodulatory molecule comprising AMP-224 which is a checkpoint protein inhibitor molecule of claim 49.
Albershardt et al do not specifically teach that the pseudotyped retroviral or lentiviral vector comprises a polynucleotide that encodes Il-12, epitopes of tumor specific antigens and a checkpoint inhibitor molecule, such as AMP-224.
The abstract of Quetglas et al teaches that virotherapy with Semliki Forest Virus-based vector  encoding Il-12 synergizes with PD-1/PD-L1 blockade.  The abstract teaches that expression of Il-12 from the Semliki Forest Virus-based vector induces expression of PD-1 on tumor cells.  It is noted that the Semliki-Forest  virus is an alphavirus.
It would have been prima facie obvious before the effective filing date to make the pseudotyped retroviral or lentiviral vector comprises a polynucleotide that encodes Il-12, epitopes of tumor specific antigens and a checkpoint inhibitor molecule, such as AMP-224.  One of skill in the art would have been motivated to do so because Albershardt et al teach the pseudotyped retroviral or lentiviral vector comprises a polynucleotide that encodes Il-12, epitopes of tumor specific antigens and pseudotyped retroviral or lentiviral vector comprises a polynucleotide that encodes an immunomodulator such as AMP-224 as separate embodiments.  The abstract of Quetglas et al teaches that the viral expression of Il-12 after an intertumoral injection of the vector results in upregulation of the PD-1 checkpoint on tumor cells which is the mechanistic reason for the synergism between virotherapy with a modified virus expressing Il-12 and PD-1 blockade.  Thus, one of skill in the art would have reasonable expectation of at least an additive or synergistic effect by providing a pseudotyped retroviral or lentiviral vector comprising a polynucleotide that encodes IL-12, epitopes of tumor specific antigens and a PD-1 inhibitor such as AMP-224.  

Claims 1, 8, 14, 147, 148, 159, 165, 166, 195, 205, 209, 213, and 216 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al (WO2017/120670) in view of Tseng et al (Journal of the National Cancer Institute, 2002, Vol. 94, pp. 1790-1802, reference of the IDS filed 12-04-2020 and Chan et al (WO2014/047350).
Claim 1 is drawn to a combination therapeutic composition comprising a Sindbis virus encoding an NY-ESO-1 polypeptide or a fragment thereof an anti-PD-1 antibody or an anti-CTLA4 antibody. Claims 8 and 14 are drawn to a method for treating a subject with cancer comprising administering to said subject a combination comprising the composition of claim 1. 
Claim 147 is drawn to a therapeutic composition comprising a Sindbis virus encoding an immune checkpoint protein or a cognate-ligand binding portion thereof.  Claim 148 requires that the cognate ligand binding portion thereof  is fused to an immunoglobulin hinge region and heavy chain constant domain.  Claim 159 is drawn to a method of treating a subject with cancer comprising administering to said subject the therapeutic composition of claim 147. 
Claim 165 is drawn in part to a polynucleotide comprising an alphavirus protein and an immune checkpoint molecule or a cognate binding ligand thereof.  Claim 166 specifies that the immune checkpoint protein or a cognate ligand binding portion thereof is fused to an immunoglobulin hinge region and an immunoglobulin heavy chain constant domain.  
Claim 195 is drawn to a Sindbis viral vector comprising a polynucleotide encoding an immune checkpoint protein or a cognate ligand binding portion thereof.  Claim 205 is drawn to a Sindbis viral vector encoding a checkpoint inhibitor molecule.  Claim 209 is drawn to a pharmaceutical composition comprising the Sindbis viral vector of claim 205.  Claim 213 is drawn to a pharmaceutical comprising a Sindbis viral vector encoding a tumor associated antigen and a Sindbis viral vector encoding a checkpoint inhibitor molecule.  Claim 216 is drawn to a method of treating cancer or a tumor in a subject comprising administering to said subject the pharmaceutical composition of claim 216.
Bell et al teach a method for treating cancer comprising the co-administration of (i) an oncolytic virus in combination with (ii) one or more immune checkpoint inhibitors (page 2, lines 5-10).  Bell et al teach a preferred embodiment of the combination therapy for treating cancer in a mammal comprising co-administering to a mammal (i) an oncolytic rhabdovirus expressing a tumor associated antigen and (ii) a checkpoint inhibitor, such as an anti-CTLA4 antibody or anti PD-1/PD-L1 antibody (page 3, lines 23-29). 
Bell et al teach a related embodiment wherein the oncolytic virus is engineered to express one or more tumor antigens (page 3, lines 12-13).
Bell et al teach an alternative embodiment wherein the oncolytic rhabdovirus also expressing a checkpoint inhibitor, such as a single-chain antibody in addition to expressing a tumor associated antigen (page 4, lines 5-8).
Bell et al teach a preferred embodiment wherein the oncolytic virus is a rhabdovirus that expresses one or more tumor associated antigens such as NY-ESO1  (page 17, lines 14-18).  Bell et al teach that an oncolytic rhabdovirus expressing NY-ESO1 has been shown to increase the number and percentage of antigen-specific CD8 T cells in a heterologous prime-boost setting (page 21, first full paragraph). 
Bell et al teach other preferred embodiments wherein the oncolytic virus is administered in combination with AMP-224 composed of the extracellular domain of PD-L2 and the Fc region of human IgG (page 5, lines 7-12) which meets the limitations of a “cognate ligand binding portion thereof” or an immune checkpoint protein in claims 147, 148 159, 165, 166, 195, 205, 209, 213 and 216 because PD-L2 is a known checkpoint molecule and also the cognate ligand to PD-1.  The fusion of PD-L2 to the Fc region of human IgG1 meets the limitations of  claims 148 and 166.
Bell et al teach that a pharmaceutical composition comprising the oncolytic virus and a pharmaceutically acceptable carrier is administered to a mammal with cancer (page 22,  line 27 to page 23, line 11) which meets the limitation of “pharmaceutical composition” in claims 209 and 213 and the method of treating cancer comprising administering the “pharmaceutical compositions” of claim 216.
Bell et al do not teach methods wherein the Sindbis virus is the oncolytic virus of the invention.  
Tseng et al teach that Sindbis virus is a member of the alphavirus genus (page 1790, second column, lines 1-3 of the first paragraph).  Tseng et al teach that Sindbis viral vectors efficiently target tumors in vivo by delivery through the circulation (abstract, under “Conclusion”).  Thus, one of skill in the art would understand that the Sindbis virus was an oncolytic virus. Tseng et al teach that Sindbis viral vectors have advantages over other viral vectors in that the Sindbis vectors have extremely high gene transfer efficiency into mammalian cells; are amplified in the cytoplasm to transcribe 105 RNA molecules for expression of high levels of endogenous gene product within a few hours of infection; protect from potential complications of chromosomal integration because of lack of a DNA phase; are manipulated relatively easily due to the RNA genome being small; be able to reach most cells of the body due to the ability of the virus to be blood-born (page 1790, second column, second full paragraph).
Chan et al teach that an oncolytic virus directly destroys tumor cells by viral lysis, serves as a vector for expressing heterologous proteins in the tumor site and presents autologous tumor antigens to prime and/or activate the immune system (page 10, lines 2-5 of paragraph [0046]).   Chan et al teach that oncolytic viral therapy is an effective method to shape the host immune system by expanding T or B cell populations specific for tumor specific antigens that are released after oncolysis (paragraph [0052], lines 1-3).
It would have been prima facie obvious at the time before the effective filing date to substitute a Sindbis viral vector for the oncolytic virus or oncolytic rhabdovirus in the methods of treating cancer taught by Bell et al.  One of skill in the art would have been motivated to do so because Bell et al teach the broad genus of “oncolytic” viral vector in combination with checkpoint inhibitors, and Tseng et al teach that the Sindbis virus is an oncolytic virus having numerous advantages including the efficient transfer into tumor cells, rapid expression of high levels of RNA, ability to be blood borne, thus facilitating the targeting of tumor cells in any location, and the lack of a DNA phase which eliminates risk of chromosomal integration.  One of skill in the art would be motivated to provide the NY-ESO1 tumor associated antigen at high levels in order to  expand T and B cell populations specific for NY-ESO1 following oncolysis as taught by Chan et al and because Bell et al teach that viral expression of NY-ESO1 increases the number and percentage of antigen-specific CD8 T cells.  One of skill in the art would understand that increasing the number and percentage of NY-ESO1-specific T cells would result in T cells that would recognize other tumor cells in the patient expressing NY-ESO1 such as tumor cells not killed by viral lysis or tumors recurring after viral lysis.
The substitution of a Sindbis viral vector for the oncolytic virus or oncolytic rhabdovirus in the methods of treating cancer taught by Bell et al renders obvious claims 195 and 205, wherein the polynucleotide is the Sindbis viral genome modified by including the checkpoint inhibitor AMP-224 which comprises the checkpoint protein of PD-L2 which is also a cognate ligand of the checkpoint molecule PD-1.  The substitution of a Sindbis viral vector for the oncolytic virus or oncolytic rhabdovirus in the methods of treating cancer taught by Bell et al renders obvious claim 165 to the extent that the Sindbis viral vector encoding the immune checkpoint molecule or AMP-224 is the polynucleotide encoding the Sindbis viral genome further modified to express an immune checkpoint molecule or cognate ligand portion thereof, wherein the entire Sindbis viral genome is the alphavirus protein, of claim 165  the AMP-224 comprises the PD-L2 extracellular domain which is a cognate  ligand binding portion of PD-1 fused to the human immunoglobulin Fc meets the limitations of claim 166. 


Claim 1, 8, 14, 20, 32, 35, 38, 49, 61, 70, 72, 147, 148, 159, 165, 166, 195, 205, 209, 213, and 216 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al, Tseng et al and Chan et al as applied to claims 1, 8, 14, 147, 148, 159, 165, 166, 195, 205, 209, 213, and 216   above, and further in view of Fikes and Sette (Expert Opinion on Biological Therapy, 2003, Vol. 3, pp. 985-993, reference of the IDS filed 12-04-2020), Aurisicchio et al (OncoImmunology, 2014, Vol. 3, e77529, reference of the IDS filed 12-04-2020) as evidenced by Molloy et al (Journal of Biological chemistry, 1992, Vol. 267, pp. 16396-16402) and Kelly et al (Recent Patents on Anti-Cancer Drug Discovery, 2007, Vol. 2, pp. 159-166).
Claim 72 is drawn to a Sindbis viral vector comprising a polynucleotide encoding two or more epitopes comprising 5-30 amino acids of a tumor-associated antigen, wherein each epitope is separated  by a furin enzyme cleavage site.
The combined teachings of Bell et al, Tseng et al and Chan et al render obvious claims 1, 8, 14, 147, 148, 159, 165, 166, 195, 205, 209, 213, and 216 for the reasons set forth above directed to expression of one or more tumor antigens.  The combination of Bell et al, Tseng et al and Chan et al does not teach a Sindbis viral vector encoding two or more epitopes comprising 5-30 amino acids of a tumor associated antigen wherein each epitope is separated by a furin enzyme cleavage site.
Fikes and Sette teach that targeting a T cell response against a single tumor associated antigen can promote tumor regression and sustain disease free survival but that antigen loss can occur when a single T cell specificity is generated by immunotherapy (page 986, first column, lines 1-4 of the bottom paragraph).  Fikes and Sette teach that due to the problem of antigen loss, the targeting of multiple tumor associated antigens is an important principle for the design of vaccines (page 986, first column, lines 5-6 of the bottom paragraph).  Fikes and Sette point out that several tumor associated antigens are known to be expressed in a significant percentage of NSCLC, colon, breast and ovarian cancers (page 986, bridging sentence between first and second column). Fikes and Sette teach that immunization with defined T cell epitopes is an improvement over the use of immunization using a whole protein (page 986, second column, lines 9-10 under the heading of “Epitope analogues and their utility…”).  Fikes and Sette teach that genetically encoded strings of epitopes can be optimized to induce broad, epitope specific immune responses that are superior to whole gene vaccines (page 987, second column, lines 9-14 under the heading of “Epitope delivery”).  Fikes and Sette teach that the ultimate objective is to deliver  multiple HLA supertype epitopes from each of several tumor associated antigens (page 987, second column, lines 18-20 under the heading of “Epitope delivery”).  Fikes and Sette point out that the tumor antigens of CEA, p53, Her2, Mage-A2 and Mage-A3 are targeted in the multi-epitope vaccine of EP-2101 which uses the actual peptides rather than a nucleic acid encoding the peptides (page 989, Table 3, first paragraph under the heading “Clinical studies with EP-2101…”).  Fikes and Sette teach that the EP2101 vaccine comprises nine synthetic peptides which are HLA-A2 binding peptides (page 989, second column, lines 1-6) and is being tested in clinical trials (page 989, second column, lines 9-26).  Fikes and Sette teach that although considerable progress has been made in refining immunization strategies using multiple synthetic peptides, the product development of vaccines would be greatly simplified if vaccines comprising a large number of epitopes could be delivered as one or a few chemical entities (page 987, lines 1-9 under the heading “Epitope delivery”).  Fikes and Sette teach that issues related to optimizing genetic vector design include the efficiency with which an epitope is generated through intracellular processing (page 990, lines 15-16 and 31 under the heading “Genetic vaccine design and optimization”). 
Aurisicchio et al teach a minigene scaffold for therapeutic cancer vaccines wherein multiple T cell epitopes are connected by furin sensitive linkers (title and abstract).  Aurisicchio et al teach the advantages of immunization with epitopes include the selection of non-immunodominant epitopes with reduced frequency of negative thymic selection in order to avoid ineffective epitopes within a whole protein antigen, wherein the ineffectiveness is due to immune tolerance and thymic ablation (page 2, second column, lines 10-19).  Aurisicchio et al teach a furin-specific cleavage site placed between each epitope are more efficacious than proteasome-dependent cleavage sites for epitope modified minigenes (page 7, first column, lines 18-20). Aurisicchio et al teach that furin is the endogenous enzyme in the trans-Golgi compartment of the secretory pathway (page 6, first column, lines 1-4 of the bottom paragraph).  Molloy et al provide evidence that furin is a serine endoprotease (Title).
Kelly et al tech that cleavage of the envelope proteins of alphaviruses occurs post-translationally in the trans-Golgi compartment (page 160, first column, lines 19-20).
It would have been prima facie obvious to provide a polynucleotide encoding an alphavirus protein or fragment thereof and two or more epitopes of multiple tumor antigens, such as the antigens used in the EP2101 vaccine, wherein each epitope is separated by a furin cleavage site for incorporating into a viral vector comprising the genome of a lentivirus or retrovirus, thus meeting the limitations of claim 61, and the limitations of claim 72 regarding the or more TAA epitopes separated by an enzyme cleavage site, and claims 20, 32, 35 and 38 drawn  to the polynucleotide. One of skill in the art would have been motivated to do this by the teachings of the oncolytic Sindbis viral vector encoding the nine synthetic peptides discussed by Fikes and Sette to be present in the EP2101 vaccine because the EP2101 vaccine is taught by Fikes and Sette to be in clinical trials, and because  Fikes and Sette teach the advantage of developing a vaccine comprising one or two components relative to a vaccine comprising multiple components, such as the EP2101 vaccine.  This one of skill in the art would understand that the single polynucleotide encoding the Sindbis viral genome further encoding an immune checkpoint inhibitor and multiple tumor antigens is a single component, versus the EP2101 peptide vaccine has nine synthetic peptides, a CD+4 helper peptide and adjuvant.  
Regarding claim 70, one of skill in the art would understand that there was a reasonable probability of the viral vector of claim 61 to elicit an immune response against a tumor of cancer expressing a single epitope of the one or more tumor associated antigen following admisntration because Fikes and Sette teach that in preclinical in vivo studies using the pooled  multi-epitopes in EP-2101, the CTL responses to the combination of peptides  were comparable to the CTL response to each peptide alone (page 989, second column, lines 27-32) and resulted in a broad  CTL response (page 989, second column, lines 32-34).
Regarding claim 72, and the requirement that the epitopes comprise 5-30 amino acids of a tumor associated antigen, Fikes and Sette teach that peptides for human CD+8 T cell epitopes range in length from 7 to 14 amino acids, but are typically 9 or 10 amino acids in length  and are presented by MHC class I molecules which are capable of triggering the cytolytic activity of the CTLs recognizing the peptide in the context of MHC-I (first paragraph on page 9).  Thus, it would have been prima facie obvious prior to the effective filing date to use peptides derived from TAA of between 7-14 amino acids in length wherein said peptides are predicted to bind to MHC I based on what is well-known in the art about peptide binding to MHC-I  and which is summarized in the teachings of Fikes and Sette.  One of skill in the art would have been motivated to separate each of the epitopes by a furin cleavage site in light of the teachings of Aurisicchio et al that a furin-specific cleavage site placed between each epitope is more efficacious than proteasome-dependent cleavage sites between each epitope and the teachings of Aurisicchio et al teach that furin is the endogenous enzyme in the trans-Golgi compartment of the secretory pathway in light of the further teachings of Kelley et al that cleavage of the envelope proteins of alphaviruses occurs post-translationally in the trans-Golgi compartment. One of skill in the art would have had reasonable expectation of success that a polynucleotide comprising an alphavirus genome such as the Sindbis genome and further comprising tumor specific epitopes separated by furin cleavage sites would be efficiently cleaved by furin in the trans-Golgi compartment.  

Double Patenting
Claims 147, 148, 165 and 166 of this application are patentably indistinct from claims 1, 2, 29 and 30, respectively of Application No.16/977,290. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  159, 194, and 195, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 61 and 62  of copending Application No. 16/489,769 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 159, 194 and 195 are anticipated by claims 18, 61 and 62 of the ‘769 application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 20, 61, 70, 72, and 124 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-16, 23 and 24 of copending Application No. 15/449,641 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘641 application anticipate the instant claims.  Claims 1, 2, and 5-10 of the ‘641 application anticipate instant claims 20.  Claims 11-13, 15 and 16 of the ‘641 application anticipate instant claim 61 to the extent that the viral vector is a Sindbis viral vector or a lentiviral vector.  Claim 14 of the ‘649 application anticipates instant claim 70; claim 13 of the ‘649 application anticipates instant claim 72 and claims 23 and 24 of the ‘649 application anticipate instant claim 124. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 20, 32, 35 and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5-10 of copending Application No. 15/449,641 in view of  Fikes and Sette (Expert Opinion on Biological Therapy, 2003, Vol. 3, pp. 985-993, reference of the IDS filed 12-04-2020), as evidenced by Molloy et al (Journal of Biological chemistry, 1992, Vol. 267, pp. 16396-16402).
Claim 7 of the ‘641 application teaches that the enzyme cleavage site of the polynucleotide of claim 1 is cleaved by furin. 
Molloy et al provide evidence that furin is a serine endoprotease (Title) thus meeting the limitation of instant claim 38.
Fikes and Sette teach that targeting a T cell response against a single tumor associated antigen can promote tumor regression and sustain disease free survival but that antigen loss can occur when a single T cell specificity is generated by immunotherapy (page 986, first column, lines 1-4 of the bottom paragraph).  Fikes and Sette teach that due to the problem of antigen loss, the targeting of multiple tumor associated antigens is an important principle for the design of vaccines (page 986, first column, lines 5-6 of the bottom paragraph).  Fikes and Sette point out that several tumor associated antigens are known to be expressed in a significant percentage of NSCLC, colon, breast and ovarian cancers (page 986, bridging sentence between first and second column). Fikes and Sette teach that immunization with defined T cell epitopes is an improvement over the use of immunization using a whole protein (page 986, second column, lines 9-10 under the heading of “Epitope analogues and their utility…”).  Fikes and Sette teach that genetically encoded strings of epitopes can be optimized to induce broad, epitope specific immune responses that are superior to whole gene vaccines (page 987, second column, lines 9-14 under the heading of “Epitope delivery”).  Fikes and Sette teach that the ultimate objective is to deliver  multiple HLA supertype epitopes from each of several tumor associated antigens (page 987, second column, lines 18-20 under the heading of “Epitope delivery”).  Fikes and Sette point out that the tumor antigens of CEA, p53, Her2, Mage-A2 and Mage-A3 are targeted in the multi-epitope vaccine of EP-2101 which uses the actual peptides rather than a nucleic acid encoding the peptides (page 989, Table 3, first paragraph under the heading “Clinical studies with EP-2101…”).  Fikes and Sette teach that the EP2101 vaccine comprises nine synthetic peptides which are HLA-A2 binding peptides (page 989, second column, lines 1-6) and is being tested in clinical trials (page 989, second column, lines 9-26).  Fikes and Sette teach that although considerable progress has been made in refining immunization strategies using multiple synthetic peptides, the product development of vaccines would be greatly simplified if vaccines comprising a large number of epitopes could be delivered as one or a few chemical entities (page 987, lines 1-9 under the heading “Epitope delivery”).  Fikes and Sette teach that issues related to optimizing genetic vector design include the efficiency with which an epitope is generated through intracellular processing (page 990, lines 15-16 and 31 under the heading “Genetic vaccine design and optimization”).
It would have been prima facie obvious to provide a polynucleotide encoding an alphavirus protein or fragment thereof and two or more epitopes of multiple tumor antigens, such as the antigens used in the EP2101 vaccine, wherein each epitope is separated by a furin cleavage site for incorporating into a viral vector comprising the genome of a lentivirus or retrovirus.  One of skill in the art would have been motivated make the polynucleotide of instant claim 20 encoding the nine synthetic peptides discussed by Fikes and Sette to be present in the EP2101 vaccine because the EP2101 vaccine is taught by Fikes and Sette to be in clinical trials, and because  Fikes and Sette teach the advantage of developing a vaccine comprising one or two components relative to a vaccine comprising multiple components, such as the EP2101 vaccine, thus meeting the limitations of instant claims 32 and 35.  This one of skill in the art would understand that the single polynucleotide encoding multiple tumor antigens is a single component, versus the EP2101 peptide vaccine has nine synthetic peptides, a CD+4 helper peptide and adjuvant.  
This is a provisional nonstatutory double patenting rejection.

All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643